 1
 2
 3
 4
 5
 6
                               UNITED STATES DISTRICT COURT
 7
                                       DISTRICT OF NEVADA
 8
 9   TERESA BURWELL,
                                                          Case No.: 2:18-cv-01825-GMN-NJK
10          Plaintiff(s),
                                                                        ORDER
11   v.
                                                                     (Docket No. 57)
12   MEADOW MESA APARTMENTS, et al.,
13          Defendant(s).
14         Pending before the Court is the parties’ stipulation to move the hearing on Plaintiff
15 attorney’s motion to withdraw as counsel. Docket No. 57; see also Docket No. 48 (motion to
16 withdraw as counsel). The parties’ stipulation also requests that the Court hear two other motions,
17 Docket Nos. 54 and 55, during the same hearing. Docket No. 57 at 2.
18         The Court GRANTS in part the parties’ stipulation to move hearing. The order issued
19 concurrently herewith denies Docket No. 55 without prejudice and therefore that motion will not
20 be heard. The Court hereby SETS a hearing on Docket Nos. 48 and 54 for 10:00 a.m. on November
21 21, 2019, in Courtroom 3C. All other requirements outlined in the Court’s order at Docket No. 50
22 remain in effect.
23         IT IS SO ORDERED.
24         Dated: October 18, 2019
25                                                              ______________________________
                                                                Nancy J. Koppe
26                                                              United States Magistrate Judge
27
28

                                                    1
